Citation Nr: 0210545	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  97-14 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to October 19, 1993 
for a grant of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 1997, a 
statement of the case was issued in March 1997, and a 
substantive appeal was received in April 1997.  

In a statement which was received at the RO in May 1995, the 
veteran alleged clear and unmistakable error in a 1988 rating 
decision.  This issue has been neither procedurally prepared 
nor certified for appellate review, and the Board does not 
view this new claim as intertwined with the earlier effective 
date issue under the facts of this particular case.  See 
generally Livesay v. Principi, 15 Vet.App. 165, 177 (2001).  
Accordingly, the clear and unmistakable error claim is hereby 
referred to the RO for initial consideration and appropriate 
adjudicative action.  


FINDINGS OF FACT

1.  By rating decision in April 1990, a claim of entitlement 
to TDIU was denied; the veteran filed a notice of 
disagreement, but did not complete the appeal with a 
substantive appeal. 

2.  The veteran submitted another claim of entitlement to 
TDIU on October 19, 1993, and the RO granted entitlement to 
that benefit by rating decision in May 1996.  

3.  It was not factually ascertainable during the one year 
period prior to October 19, 1993, that an increase in 
service-connected disability had occurred to warrant 
entitlement to TDIU.



CONCLUSION OF LAW

1.  The April 1990 rating decision which denied entitlement 
to TDIU is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  The criteria for entitlement to effective date prior to 
October 19, 1993, for an award of TDIU have not been met.  38 
U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, reports 
of VA examinations and VA medical records as well as 
correspondence from the veteran.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to TDIU.  The discussions in the rating decision, 
statement of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The record shows that a claim by the veteran for TDIU was 
denied by rating decision in April 1990.  Although the 
veteran filed a timely notice of disagreement in May 1990 and 
a statement of the case was issued that same month, he failed 
to complete an appeal by filing a substantive appeal.  
Accordingly, the April 1990 rating decision became final.  38 
U.S.C.A. § 7105(c).  The veteran filed another TDIU claim on 
October 19, 1993.  The RO subsequently determined that the 
criteria for a grant of TDIU were met with an effective date 
of October 19, 1993.  The veteran has appealed from the 
assignment of this effective date alleging that a prior date 
is supported by the record.  As noted in the introduction, 
any argument that a prior rating decision or decisions 
involved clear and unmistakable error is not before the Board 
in the present case, but has been referred to the RO. 

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2).  However, if the increase became ascertainable 
more than one year prior to the date of receipt of the claim, 
then the proper effective date would be the date of claim.  
In a case where the increase became ascertainable after the 
filing of the claim, then the effective date would be the 
date of increase.  See generally Harper v. Brown, 10 Vet.App. 
125 (1997).

The record clearly shows that an application for TDIU was 
date-stamped as received on October 19, 1993.  While the 
veteran was hospitalized in a VA medical facility in August 
1993, it appears that the hospitalization was for a right 
total knee arthroplasty.  As the veteran was not service-
connected for right knee disability at that time, the Board 
does not view the VA hospitalization as an informal increased 
rating claim.  See generally 38 C.F.R. § 3.157. 

As noted above, the effective date of an increased rating 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2).  In other words, if it can be 
ascertained from the evidence that the veteran became totally 
disabled due to service-connected disability during the one 
year period prior to October 19, 1993, then an earlier 
effective date can be assigned.  

Nevertheless, after reviewing the record, the Board is 
compelled to conclude that it was not factually ascertainable 
during the one year prior to October 19, 1993, that the 
veteran was totally disabled due to service-connected 
disability.  Again, the hospitalization in August 1993 was 
for a right knee disorder which was not yet service-
connected.  The veteran did not file a claim for secondary 
service connection for his right knee until June 1994.  At 
the time of the October 19, 1993, TDIU claim, the veteran's 
only service-connected disabilities were residuals of a 
fracture of the left femur, rated 20 percent disabling, and 
degenerative arthritis of the left ankle, rated 20 percent 
disabling.  There is nothing of record showing that these two 
disabilities rendered the veteran unable to obtain or retain 
gainful employment during the one year period prior to 
October 19, 1993.  The medical evidence dated during that 
time documented treatment for the right knee which was not 
service-connected at that time.  Based on the evidence of 
record, the Board is unable to find a basis for assignment of 
an effective date prior to October 19, 1993, under applicable 
laws and regulations.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.   




		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

